Citation Nr: 0728912	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-33 631	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating for coronary artery 
disease (CAD) in excess of 30 percent.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to the service-connected 
cardiac disability.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to the service-connected 
cardiac disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1961 to 
February 1964.  He subsequently was a member of the Army 
National Guard from December 1976 to March 1994, and served 
on active duty from February 1984 to May 1984.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The two secondary service connection issues are addressed in 
the REMAND portion of the decision below and they are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant has not experienced any episodes of acute 
congestive heart failure.

2.  The appellant's service-connected coronary artery disease 
(CAD) disability is not manifested by a workload of between 3 
and 5 METs.

3.  The appellant does not have left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for coronary artery disease disability have not been 
met at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7005 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
cardiac disorder service connection claim by correspondence 
dated in January 2003.  That document informed the veteran of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records, including National Guard records.  VA and private 
medical records are also included in the claims file.  The 
appellant was afforded medical examinations for VA purposes.  
38 U.S.C.A. § 5103A(d); Charles v. Principi, 16 Vet. App. 370 
(2002).  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

The appellant's increased initial rating claim is a 
"downstream issue" from the original claim for service 
connection (veteran claimed service connection for a cardiac 
disorder).  In this type of circumstance, if the claimant has 
received a VCAA letter for the underlying claim (here, a 
claim for service connection) and raises a new issue 
following the issuance of the rating decision (here, a claim 
for increase), VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  This was 
completed when the RO issued a statement of the case in July 
2004.  There, VA informed the veteran of the evidence needed 
to establish an evaluation in excess of that assigned by the 
RO.

The appellant was provided the "content-complying notice to 
which he was entitled."  Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the pertinent law requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the 
appellant of such information relating to effective dates and 
disability ratings in correspondence dated in May 2006.  In 
addition, because the Board has considered the severity of 
the appellant's cardiac disability from the date service 
connection was granted, such information is not applicable to 
this issue.

Proceeding with this case in its current procedural posture 
would not therefore inure to the appellant's prejudice.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant maintains that the currently assigned initial 
30 percent evaluation for the service-connected coronary 
artery disease (CAD) disability does not reflect the severity 
of that disability.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7. 

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41. 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The appellant has appealed the initial evaluation assigned 
for the CAD disability addressed here.  The Court held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question. 

The issue before the Board is consequently taken to include 
whether there is any basis for a higher rating at any 
pertinent time, to include whether a higher rating currently 
is in order for the cardiac disability.

The appellant has been assigned an initial evaluation of 30 
percent under Diagnostic Code 7005.  Under the current 
regulations, a 30 percent evaluation is assigned when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or if there is evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year; or when there is a workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating requires chronic congestive 
heart failure; or when a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

Review of the clinical evidence of record, including Social 
Security Administration records, VA inpatient and outpatient 
treatment records and private inpatient and outpatient 
treatment records does not reveal any diagnosis of, or 
treatment for, any acute episode of congestive heart failure.

The appellant underwent an echocardiogram in a VA facility in 
September 2003.  The results demonstrated a left ventricle 
ejection fraction of 55 percent.  There was no left 
ventricular hypertrophy.  

The appellant underwent a VA cardiac examination in October 
2004.  The examiner reviewed the appellant's records and 
noted that the appellant had undergone a cardiac 
catheterization procedure while hospitalized in a VA facility 
in March 2004, for treatment of acute coronary syndrome 
without evidence of myocardial infarction.  The ejection 
fraction at that time was 60 percent.  The examiner stated 
that the appellant was not a candidate for exercise stress 
testing because of his ambulation impairment.  Therefore the 
appellant's METs level was estimated to be between 5 and 7.  
the examiner stated that there was no evidence of congestive 
heart failure.  The EKG showed normal sinus rhythm.

In order for a 60 percent disability evaluation, the next 
higher evaluation under Diagnostic Code 7005, to be assigned 
for the appellant's CAD disability, the evidence must show 
more than one episode of acute congestive heart failure in 
the past year or a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope or the medical evidence must show left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  No such 
clinical findings are of record.  The evidence does not 
indicate that the appellant had any episodes of acute 
congestive heart failure in the past year.  There was no 
evidence of cardiomegaly or left ventricle hypertrophy.  The 
appellant's ejection fraction was 60 percent.  In order to 
warrant a 60 percent evaluation, the evidence must show 
between 3 and 7 METs; the October 2004 VA examiner estimated 
the METs level because exercise testing was contraindicated 
for the appellant; the estimated METs level was 5 to 7 at 
maximum.  Therefore, these findings more closely approximate 
the criteria required for a 30 percent disability evaluation 
under Diagnostic Code 7005 and the assignment of the next 
higher evaluation (60 percent) is not warranted.

There is no evidence that the appellant's service-connected 
cardiac disability has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155. 
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation now 
assigned for the cardiac disability is inadequate.  As 
discussed above, there are higher ratings for that 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required other 
than an occasional hospitalization for his service-connected 
cardiac disability at issue and he has not demonstrated 
marked interference with employment due to that cardiac 
disability. 

There is no objective evidence of any symptoms due to the 
appellant's service-connected cardiac disability at issue 
that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996). 
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

Because this is an appeal from the initial rating for the 
cardiac disability discussed above, the Board has considered 
whether a "staged" rating is appropriate for that disability.  
Fenderson, supra.  The record does not show disability above 
30 percent since the grant of service connection for the CAD, 
and therefore does not support the assignment of a staged 
rating.  A staged rating is therefore not for application in 
this instance.

In reaching its various conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, since the preponderance of the evidence is against 
the appellant's claim for an initial evaluation in excess of 
30 percent for the CAD disability, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 30 percent for the CAD 
disability is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal. 
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service. Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice- 
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448. 

The veteran has been diagnosed with a depressive disorder, as 
reflected by the report of the VA psychiatric examination 
conducted in February 2005.  The veteran has also been 
diagnosed with a sliding hiatal hernia with moderate reflux, 
as evidenced by the report of the July 2004 radiological 
testing conducted at a private hospital.  Service connection 
for a cardiac disability has been granted.  The psychiatric 
and gastrointestinal disorders are claimed as due to the 
appellant's service-connected cardiac disability or, in the 
alternative, by way of aggravation.  

The appellant underwent a VA gastrointestinal examination in 
May 2003, but the VA examiner found no evidence of 
gastrointestinal pathology without conducting clinical 
testing or diagnostic radiological tests and despite 
objective clinical findings of a hiatal hernia on 
radiographic examination in November 2004.  The examiner 
therefore did not address the question of whether or not the 
appellant's current gastrointestinal disorders are 
proximately due to, or aggravated by, the service-connected 
cardiac disability or treatment thereof.  Further development 
of the medical evidence and adjudication on this basis are 
therefore indicated.

The VA examiner who conducted the psychiatric examination of 
February 2005 did not offer any opinion as to the question of 
whether the appellant's current depressive disorder has been 
aggravated by his service-connected disability.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claims that he has in his possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any psychiatric or 
gastrointestinal conditions since 2000.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured, 
with assistance from the appellant as 
needed.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  After the above development has been 
completed, the AMC/RO should arrange for 
a psychiatrist and a gastroenterologist 
to review the claims file, including all 
pertinent medical records and to provide 
a written opinion as to the etiology and 
onset of the veteran's depressive 
disorder and hiatal hernia with reflux, 
respectively.  Each reviewer is requested 
to provide an opinion as to the medical 
probability that any documented pertinent 
condition is related to any in-service 
occurrence, any post-service occurrence 
or to the veteran's service-connected 
cardiac disability (or treatment thereof) 
or to some other factor.  In particular, 
each reviewer should discuss whether any 
service-connected disability aggravated 
or contributed to or accelerated any 
existing psychiatric or gastrointestinal 
disorder.  

If the veteran's cardiac disability (or 
treatment thereof) aggravated or 
contributed to or accelerated any 
psychiatric condition or gastrointestinal 
pathology, the reviewer should state to 
what extent, stated in terms of a 
percentage, the cardiac disability did so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.

Each reviewer must state the reasons for 
each opinion rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the reviewer.  

If a physical examination or additional 
history is needed before an opinion can 
be rendered, the AMC/RO should arrange 
for said examination to occur.

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer or examiner report(s).  If any 
report does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

5.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and readjudicate 
the issues of secondary service 
connection for the claimed psychiatric 
and gastrointestinal disorders.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown.  The 
re-adjudication should include 
consideration of whether any pertinent 
pathology has been caused or made worse 
by the appellant's service-connected 
cardiac disability or treatment thereof.  
(If any additional development, such as 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate this issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished.).  

6.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


